      Case 3:18-cv-02202-RV-EMT Document 38 Filed 07/20/20 Page 1 of 2



                                                                        Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

THOR IAN GENSINGER,
    Plaintiff,

vs.                                                Case No.: 3:18cv2202/RV/EMT

M. LOWERY and M. HARRIS,
     Defendants.
___________________________/

                                   ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 22, 2020 (ECF No. 35). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted

            and incorporated by reference in this order.
       Case 3:18-cv-02202-RV-EMT Document 38 Filed 07/20/20 Page 2 of 2



                                                                     Page 2 of 2


       2.     Defendants’ Motion for Summary Judgment (ECF No. 26) is DENIED.

       DONE AND ORDERED this 20th day of July, 2020.



                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2202/RV/EMT
